               Case 1:21-mj-00013-GMH Document 1 Filed 01/07/21 Page 1 of 1




                                    District of Columbia




                 Defendant(s)




Code Section                                           Offense Description




                                                                     Complainant’s signature


                                                                      Printed name and title




                                                                        Judge’s signature


                                                                      Printed name and title
